DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0312026 (herein Kim) in view of US 2013/0158161 (herein Kim-2).
As to claims 1 and 7-9, Kim discloses a composition comprising a thermoplastic resin composition (paragraph 3, 12 and examples) comprising:
a polycarbonate resin.  See paragraph 30-42 and examples.
a vinyl cyanide compound aromatic vinyl compound aromatic vinyl compound copolymer comprising 20 to 40 wt% acrylonitrile.  See paragraph 43-54 and examples.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed 
(C-1) a first acrylonitrile butadiene styrene graft copolymer, a rubbery polymer of which has an average particle diameter of about 200 to 350 nm.  See paragraph 12, 57-64 and examples.
(C-2) a second acrylonitrile butadiene styrene graft copolymer, a rubbery polymer of which has an average particle diameter of about 400 to 600 nm.  See paragraph 12, 68-72 and examples.
(E) a compatibilizer.  See paragraph 77-82 and examples.
Kim is silent on the polyester.
Kim-2 discloses similar thermoplastic resin compositions comprising polycarbonate, rubber modified aromatic graft copolymers, etc.  See abstract and examples.  Kim-2 discloses that the use of polybutylene terephthalate to provide excellent dimension stability, low moisture absorption, hardness and heat resistance.  See paragraph 69.  Kim generally embraces improving the heat resistance (paragraph 6 and 95), etc.
It would have been obvious at the time of the invention to have modified the composition of Kim with polybutylene terephthalate as suggested by Kim-2 because one 
As to claim 2, the vinyl cyanide compound aromatic vinyl compound aromatic vinyl compound copolymer molecular weight is 70,000 to 400,000 g/mol, preferably 80,000 to 200,000.  See paragraph 48.
As to claim 10, see the examples, wherein C2 is utilized in e.g. 20 parts per 100 parts polycarbonate (10 to 50).  Also see paragraphs 73-73, teaching overlapping amounts.  
As to claim 11, the compatibilizer is a copolymer of an acryl ((meth)acrylic) based compound and a compound copolymerizabletherewith (e.g. ethyl acrylate and methyl methacrylate in amounts of 70 to 30 each).  See paragraphs 79-83 and examples.
As to claim 14, Kim teaches molded articles comprising the composition.  See paragraph 10 and examples.



Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2006/0241243 (herein Seidel) is the closest prior art teaching the mixture of styrene acrylonitrile copolymers.
Seidel discloses thermoplastic resin composition comprising a styrene acrylonitrile butadiene graft copolymer and styrene acrylonitrile copolymers.  See paragraphs 8-22 and examples.  Siedel discloses a mixture of styrene acrylonitrile copolymers. See paragraphs 15-22. One with an acrylonitrile content of 25 to 35 (paragraph 19) and the other with an acrylonitrile content of 15 to 25.  Claim 3-6 requires the additional styrene acrylonitrile (aromatic vinyl compound vinyl cyanide compound) to have an acrylonitrile (vinyl cyanide) content of 27 to 30.  There is no overlap between Siedel and the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764